 


109 HR 1588 IH: Comprehensive Assistance for Veterans Exposed to Traumatic Stressors Act of 2005
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1588 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Evans (for himself, Mr. Filner, Mr. Gutierrez, Ms. Corrine Brown of Florida, Mr. Michaud, Ms. Herseth, Mr. Strickland, Ms. Berkley, Mr. Udall of New Mexico, Mrs. Davis of California, Mr. Bishop of Georgia, Mr. DeFazio, Mr. Lynch, Ms. DeLauro, Mr. Grijalva, Mr. Van Hollen, Ms. Eddie Bernice Johnson of Texas, Mr. McDermott, Mr. Schiff, Mr. Abercrombie, Mr. Case, Mr. McGovern, Mr. Peterson of Minnesota, Mrs. Jones of Ohio, Ms. Bordallo, Mr. Ortiz, Mr. George Miller of California, Mr. Andrews, Mr. Baird, Mr. Kennedy of Rhode Island, Mr. Langevin, Mr. Kucinich, Mr. Emanuel, and Mr. Taylor of Mississippi) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To improve programs for the identification and treatment of post-deployment mental health conditions, including post-traumatic stress disorder, in veterans and members of the Armed Forces, and for other purposes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Comprehensive Assistance for Veterans Exposed to Traumatic Stressors Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title 
Sec. 2. Definition 
Title I—Veterans of Past Deployments 
Sec. 101. Six-year extension of eligibility for readjustment counseling services for Vietnam-era veterans 
Title II—Military Issues 
Sec. 201. Department of Veterans Affairs-Department of Defense Health Care Sharing Incentive Fund 
Sec. 202. Collection of data from pre- and post-deployment health assessments 
Sec. 203. Preventative maintenance post-deployment intervention 
Title III—Prevention, Early Detection, and Treatment for Returning Troops 
Sec. 301. Study to identify factors that decrease the likelihood of the development of chronic PTSD despite combat exposure 
Sec. 302. Extension of period of enhanced eligibility for VA health services for veterans who served in combat theaters of operations 
Sec. 303. Demonstration project to station Department of Veterans Affairs psychologists and psychiatrists at major demobilization sites and military treatment facilities 
Sec. 304. Model programs for post-deployment mental health practice 
Sec. 305. Performance measures for Department of Veterans Affairs health care administrators 
Title IV—Department of Defense/Department of Veterans Affairs Council on Post-Deployment Mental Health 
Sec. 401. Establishment of Council 
Sec. 402. Duties of Council 
Title V—Capacity Building in Department of Veterans Affairs 
Sec. 501. Plan for expansion of Department of Veterans Affairs system to expand access to specialized PTSD care 
Sec. 502. Additional Department of Veterans Affairs resources 
Title VI—Family Therapy 
Sec. 601. Eligibility for family counseling and bereavement counseling 
Title VII—Educational Initiatives 
Sec. 701. Training program for health-care providers 
Sec. 702. Curriculum and protocols for cross-training of Department of Veterans Affairs clinicians 
Sec. 703. Publication of state-of-the-art post-deployment mental health problems diagnosis and treatment 
Sec. 704. Protocols for pain management for PTSD and war-related pain 
Sec. 705. Protocols for treatment of substance use disorders 
Sec. 706. Protocols for diagnosis of post-traumatic stress disorder 
Title VIII—National Steering Committee on PTSD Education 
Sec. 801. National steering committee 
Sec. 802. Funding support for National Center for PTSD 
Sec. 803. Continuing education to mental health providers 
Sec. 804. Web-based curriculum to sponsor clinician training initiatives 
Title IX—Benefits 
Sec. 901. Identification of deficiencies in PTSD disability examinations 
Sec. 902. Criteria for determining medical conditions associated with PTSD 
Title X—Public Awareness 
Sec. 1001. Public awareness program 
Sec. 1002. Web site and materials for general campaign of awareness of PTSD  
2.DefinitionIn this Act, the term PTSD means post-traumatic stress disorder. 
IVeterans of Past Deployments 
101.Six-year extension of eligibility for readjustment counseling services for Vietnam-era veteransSection 1712A(a)(1)(B)(ii) of title 38, United States Code, is amended by striking January 1, 2004 and inserting January 1, 2010. 
IIMilitary Issues 
201.Department of Veterans Affairs-Department of Defense Health Care Sharing Incentive Fund 
(a)In generalThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly take such steps as necessary to implement the proposal of the Center for the Study of Traumatic Stress at the Uniformed Services University of the Health Sciences for a Department of Veterans Affairs-Department of Defense Health Care Sharing Incentive Fund. 
(b)Telecommunications supportAs part of the implementation of the proposal referred to in subsection (a), the two Secretaries shall provide for a system of telecommunications to support the following: 
(1)Continuing education and support for front-line (forward-deployed) providers of health-care services. 
(2)Enhanced treatment capacity for addressing acute episodes of PTSD and other mental health disorders in combat theaters, including— 
(A)real-time access to clinical specialty support; 
(B)web-based information on state-of-the-art protocols for the treatment and diagnosis of PTSD and other mental health disorders; and 
(C)educational programs concerning PTSD and other mental health disorders commonly associated with deployment. 
202.Collection of data from pre- and post-deployment health assessments 
(a)Data collectionThe Secretary of Defense shall take appropriate steps to assist the Secretary of Veterans Affairs with the collection of data from pre- and post-deployment health assessments of members of the Armed Forces that may be relevant for identification and treatment by the Secretary of Veterans Affairs of PTSD and other post-deployment mental health issues. The Secretary of Defense may provide such information in aggregate, unidentified format and may provide such information on a monthly basis or on such other schedule as the two Secretaries may agree to. 
(b)Consent formsThe Secretary of Defense shall develop forms for use in obtaining the written consent of members of the Armed Forces to allow the Department of Veterans Affairs to collect data contained on pre-deployment and post-deployment health assessment forms with relevant treatment information concerning PTSD and other mental health problems that may be associated with combat stress or readjustment to civilian life from those members of the Armed Forces to be discharged or demobilized within 90 days. Such consent forms shall be developed and made available for use by members of the Armed Forces covered by the preceding sentence not later than 60 days after the date of the enactment of this Act. 
(c)Identification of substance use disordersThe Secretary of Defense shall include in pre-deployment and post-deployment health assessments questions to assist in identification of existing or potential substance use disorders among members of the Armed Forces. 
203.Preventative maintenance post-deployment intervention 
(a)In generalThe Secretary of Veterans Affairs shall conduct routine preventative maintenance intervention for all members of the Armed Forces returning from deployment in a combat theater. Such intervention shall be conducted between 90 and 180 days after such members return from such deployment. 
(b)PersonnelFor purposes of such intervention, the Secretary of Veterans Affairs may use— 
(1)staff of the Department of Veterans Affairs, including readjustment counseling staff; and 
(2)persons trained by the Department of Veterans Affairs, including volunteers from military unit associations, veteran service organizations, or other nonprofit organizations. 
(c)SizeSuch intervention shall be conducted with no more than six returning servicemembers at a time. 
(d)PurposeThe purpose of such intervention shall be the following: 
(1)To identify and distinguish symptoms of common acute stress reactions from those of chronic and severe post-traumatic stress disorder. 
(2)To discuss concerns of combat personnel and those expressed by their family members. 
(3)To refer returning servicemembers to appropriate services, as necessary. 
(4)To disseminate educational materials about post-deployment mental health issues, including PTSD to servicemembers. 
(5)To provide follow-up educational materials by mail to family members. 
(6)To provide information concerning homelessness, including risk factors, awareness assessment, and contact information for preventative assistance associated with homelessness. 
(e)VA participation in additional demobilization activitiesThe Secretary of Defense shall provide for the Secretary of Veterans Affairs to participate in additional demobilization activities, including the Transitional Assistance Program, that are conducted within the Department of Defense for the purposes specified in subsection (d). 
IIIPrevention, Early Detection, and Treatment for Returning Troops 
301.Study to identify factors that decrease the likelihood of the development of chronic PTSD despite combat exposure 
(a)StudyThe Secretary of Veterans Affairs shall provide for a study, to be conducted by an entity other than the Department of Veterans Affairs and the Department of Defense, to identify factors that decrease the likelihood of the development of chronic post-traumatic stress disorder (PTSD) in servicemembers and veterans who have had combat exposure, including exposure to guerilla warfare. 
(b)ReportThe Secretary shall provide for the entity conducting the study under subsection (a) to submit a report on the results of the study to the Secretary and the Congress not later than one year after the date of the enactment of this Act. 
302.Extension of period of enhanced eligibility for VA health services for veterans who served in combat theaters of operationsSection 1710(e)(3)(C) of title 38, United States Code, is amended by striking 2 years and inserting five years. 
303.Demonstration project to station Department of Veterans Affairs psychologists and psychiatrists at major demobilization sites and military treatment facilities 
(a)Demonstration projectThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly provide for the conduct of a demonstration project under which Department of Veterans Affairs psychologists and psychiatrists are stationed at major demobilization sites and military treatment facilities. 
(b)PurposeThe purposes of the demonstration project shall be as follows: 
(1)Identify, on an aggregate level, need for mental health services among active-duty, Reserve, and National Guard members. 
(2)Provide such services or refer members for necessary services. 
(3)Advise servicemembers of the need for continuous services. 
(4)Identify the obstacles servicemembers have in seeking appropriate mental health care. 
(c)FundingThere is authorized to be appropriated such sums as may be necessary for each of fiscal years 2006, 2007, and 2008 for the conduct of the demonstration project. Amounts for the conduct of the project shall be provided equally by the Secretary of Veterans Affairs and the Secretary of Defense. 
(d)Eligibility criteriaBased on the results of the demonstration project, the Secretaries shall identify appropriate eligibility criteria for programs to best respond to the needs of veterans, servicemembers, and their families for post-deployment mental health services. The criteria identified shall be included in the report under subsection (e). 
(e)ReportThe Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report providing the results of the demonstration project. The report shall be submitted not later than 18 months after the date of the enactment of this Act. 
304.Model programs for post-deployment mental health practice 
(a)Model programsThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall develop model programs to respond to a variety of mental health disorders prevalent among veterans of service in Operation Iraqi Freedom and Operation Enduring Freedom. The program shall be implemented at three sites selected by the Secretary, of which— 
(1)at least one site shall assign case managers to veterans receiving care under such program; and 
(2)at least one site shall use an integrated mental health and primary care model for post-deployment mental health practice. 
(b)PurposeThe purpose of the model program shall be as follows: 
(1)Development of training protocols for involved clinicians. 
(2)Identification of medical conditions which may be associated with post-deployment mental health problems including PTSD. 
(3)Identification of best practices for treatment of post-deployment mental health problems including PTSD. 
(4)Dissemination of results to the Veterans Health Administration and the Veterans Benefits Administration of the Department of Veterans Affairs.  
(c)AuthorizationThere is authorized to be appropriated for the purposes of subsection (a) the amount of $5,000,000 for each of fiscal years 2006, 2007, and 2008. 
305.Performance measures for Department of Veterans Affairs health care administrators 
(a)Performance measuresThe Secretary of Defense and the Secretary of Veterans Affairs, acting through the Department of Defense/Department of Veterans Affairs Council on Post-Deployment Mental Health established under section 401, shall develop performance measures for Department of Veterans Affairs regional health-care directors (referred to as VISN directors) and Department of Defense TRICARE regional managers to ensure the appropriate deployment of resources to implement the treatment protocols referred to as Iraq War Clinical Practice Guidelines. 
(b)Use of performance measuresThe performance measures under subsection (a) shall be designed to assess— 
(1)access and availability of PTSD treatment for servicemembers returned from deployment in a combat theater; and 
(2)implementation of protocols referred to in subsection (a). 
IVDepartment of Defense/Department of Veterans Affairs Council on Post-Deployment Mental Health 
401.Establishment of CouncilThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly establish a council to be known as the Department of Defense/Department of Veterans Affairs Council on Post-Deployment Mental Health. The council shall be composed of leadership of the two departments in the areas of mental health, PTSD, substance abuse, and military sexual trauma. The council shall be established not later than 120 days after the date of the enactment of this Act. 
402.Duties of Council 
(a)DutiesThe Department of Defense/Department of Veterans Affairs Council on Post-Deployment Mental Health shall have the following duties: 
(1)Review of the continuum of care between the Department of Defense and the Department of Veterans Affairs for mental health, PTSD, substance abuse, and military sexual trauma. 
(2)Identification of gaps in the treatment capability of the health-care systems of the Department of Defense and Department of Veterans Affairs for mental health, PTSD, substance abuse, and military sexual trauma and expected gaps in such continuum, with emphasis on access to services in rural areas, to meet the expected demand from current users and servicemembers returning from Operation Iraqi Freedom and Operation Enduring Freedom and other deployments. 
(3)Promotion, within both systems, of an educational program to implement the jointly developed Iraq War Clinical Practice Guidelines. 
(4)Development of outcome monitors and quality improvement instruments to ensure that internal policy regarding PTSD is implemented (including TRICARE and VISN directors’ performance measures under section 307). 
(5)Recommendation of policies to reduce the stigma associated with the seeking of mental health care by active-duty, Reserve, and National Guard members. 
(6)Identification of the highest post-deployment mental health research priorities for the two departments. 
(7)Communications to inform active-duty servicemembers and veterans of matters relating to PTSD.  
(b)Annual meeting with stakeholdersThe Council shall meet at least annually with stakeholder groups comprised of veterans, veterans service organizations, and family members of veterans receiving care from the Department of Veterans Affairs mental health programs, and mental health associations. 
(c)ReportThe Council shall prepare a report based on the reviews under paragraphs (1) and (2) of subsection (a) to identify the necessary resources to create or enhance PTSD treatment capabilities. The report shall be made available to the Secretary of both Departments for comment. The Secretaries shall indicate recommendations in which they concur or disagree and include specific plans for implementation of any recommendations accepted. The report, with the comments and recommendations of the two Secretaries shall be submitted to the Committees on Veterans’ Affairs and the Committees on Armed Services of the Senate and House of Representatives not later than one year after the date of the enactment of this Act. The report shall include priority listing of sites which require investments according to the greatest perceived need for PTSD services. 
VCapacity Building in Department of Veterans Affairs 
501.Plan for expansion of Department of Veterans Affairs system to expand access to specialized PTSD care 
(a)Development of planBased upon the report under section 402(b), the Secretary of Veterans Affairs shall develop a plan for the Department of Veterans Affairs to expand access to specialized PTSD care through— 
(1)Readjustment Counseling Service centers operated under section 1712A of title 38, United States Code; 
(2)community-based outpatient clinics; and 
(3)telemedicine. 
(b)Inspector General investigationThe Inspector General of the Department of Veterans Affairs shall investigate specialized programs of the Department of Veterans Affairs for the treatment of post-traumatic stress disorder in order to determine— 
(1)the current workloads of those programs; 
(2)staff associated with each of those programs; 
(3)funds obligated for those programs; and 
(4)any waiting times associated with those programs. 
(c)ReportThe Inspector General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report containing the Inspector General’s findings under subsection (b), together with an assessment of the ability of the Department of Veterans Affairs to address such findings, along with recommendations for accommodating— 
(1)the current workload of the Department in specialized treatment program; 
(2)102 percent of the current workload of the Department; and 
(3)110 percent of the current workload of the Department. 
502.Additional Department of Veterans Affairs resourcesIn order to improve access to mental health services, the Secretary of Veterans Affairs shall provide the following: 
(1)100 additional full-time equivalent employees to Readjustment Counseling Service outstations. 
(2)A PTSD clinical team at every medical center of the Veterans Health Administration. 
(3)A family therapist at each Vet Center under section 1712A of title 38, United States Code. 
(4)A PTSD coordinator in each regional network referred to as a Veterans Integrated Service Network (VISN ) whose duties shall include— 
(A)development of plans for meeting PTSD and other post-deployment mental health treatment needs consistent with the report under section 402(b); 
(B)assurance of implementation of clinical practice guidelines throughout the VISN; 
(C)liaison among all health-care sites in the VISN and the Department Central Office on matters relating to PTSD. 
(5)A PTSD coordinator in each regional office of the Readjustment Counseling Service whose duties shall include liaison with regional office staff and medical centers for veterans seeking service-connection for PTSD. 
VIFamily Therapy 
601.Eligibility for family counseling and bereavement counseling 
(a)Counseling for family members of veterans being treated for service-connected disabilitiesSection 1782(a) of title 38, United States Code, is amended by adding at the end the following new sentence: In addition, the Secretary shall provide to an individual described in subsection (c) such professional counseling and mental health services as are necessary as a consequence of a disability of a veteran described in the preceding sentence. Counseling and mental health services under the preceding sentence shall be provided (if so requested by the individual) for a period of two years from the date on which the individual first receives such counseling or mental health services under the preceding sentence..  
(b)Bereavement counselingSection 1783 of such title is amended— 
(1)by striking may provide in subsections (a) and (b) and inserting shall, upon request, provide; and 
(2)by adding at the end the following new subsection: 
 
(d)Duration of counselingCounseling under subsection (a) or with respect to the death of a veteran or under subsection (b) with respect to the death of a member who dies in the active military, naval, or air service shall be provided to an individual eligible for such counseling (if so requested by that individual) for a period of two years from the date on which the individual first receives counseling under this section with respect to that death.. 
VIIEducational Initiatives 
701.Training program for health-care providersThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly develop a broad training program for all health-care providers in the Department of Veterans Affairs and the Department of Defense to familiarize those providers with mental health-care issues that are likely to arise among persons deployed to combat theaters during the five years after such a deployment. 
702.Curriculum and protocols for cross-training of Department of Veterans Affairs cliniciansThe Secretary of Veterans Affairs shall develop a curriculum and required protocols for cross-training to allow the following clinicians of the Department of Veterans Affairs to screen for post-deployment mental health problems, including PTSD, and, as appropriate, provide information and appropriate referral to— 
(1)primary care providers; 
(2)practitioners assigned as Gulf War points-of-contact; and 
(3)clinicians assigned as case managers. 
703.Publication of state-of-the-art post-deployment mental health problems diagnosis and treatmentThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly develop a plan for the production and dissemination of publications to advise clinicians on state-of-the-art diagnosis and treatment of PTSD and other mental health disorders experienced after deployment, including any medical conditions associated with such disorders. 
704.Protocols for pain management for PTSD and war-related painThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly develop protocols for pain management for PTSD and war-related pain. 
705.Protocols for treatment of substance use disordersThe Secretary of Defense shall develop appropriate substance use disorder treatment protocols for assistance in combat areas of operations and on return to the United States. 
706.Protocols for diagnosis of post-traumatic stress disorder 
(a)FindingsThe Congress finds as follows: 
(1)The symptoms of post-traumatic stress disorder are often similar to those of traumatic brain injury and some neurological disorders. 
(2)Some veterans with PTSD have co-morbidities that may mask or compound the symptoms associated with PTSD. 
(3)Correct diagnosis of PTSD and other disorders is critical to effective treatment of those disorders. 
(b)Clinical Practice GuidelinesThe Secretary of Veterans Affairs shall develop clinical practice guidelines to ensure that clinicians are able to effectively distinguish between diagnoses with similar symptoms that may manifest as post-traumatic stress disorder. 
VIIINational Steering Committee on PTSD Education 
801.National steering committee 
(a)EstablishmentThere is a National Steering Committee on PTSD Education, to be appointed by the joint council established under section 401. The committee shall be comprised of mental health and other health professionals and health educators involved in the care of veterans of a deployment to a theater of combat on or after the date of the enactment of this Act. 
(b)PurposeThe committee shall review training protocols for health-care providers and plans for dissemination of educational materials to veterans, their families, and other relevant parties and shall identify the resources available to provide for those purposes. 
(c)MeetingsThe committee shall meet at least once annually. 
802.Funding support for National Center for PTSDThere is authorized to be appropriated to the Secretary of Veterans Affairs for the National Center for PTSD to assist in carrying out a joint educational initiative with the Uniformed Services University of the Health Sciences the amount of $5,000,000 for each of fiscal years 2005 through 2014. 
803.Continuing education to mental health providersThe National Steering Committee established under section 801 shall provide continuing education to mental health providers in the Department of Veterans Affairs and the Department of Defense. 
804.Web-based curriculum to sponsor clinician training initiativesThe National Steering Committee established under section 801 shall develop a Web-based curriculum to sponsor clinician training initiatives. 
IXBenefits 
901.Identification of deficiencies in PTSD disability examinations 
(a)Evaluation of Adjudication of ClaimsThe Secretary of Veterans Affairs, in consultation with the National Center for PTSD, shall obtain an evaluation of the quality and consistency of adjudication of claims for PTSD, including the adequacy of service-connected compensation examinations for rating purposes and the extent to which veterans who are service-connected for PTSD are actually employed and employable. 
(b)ReportNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans Affairs of the Senate and House of Representatives a report that includes the following information and recommendations: 
(1)The types of evidence sufficient to confirm combat experience for veterans filing claims for PTSD based on combat. 
(2)The policies and procedures used to obtain confirmation of a stressor, including documentation of service in combat for claims based on PTSD. 
(3)Based on a representative national sample, the number and percentage of veterans for each period of war whose claims for PTSD have been denied based upon the lack of a credible stressor. 
(4)Based on a representative national sample, the number and percentage of veterans for each period of war whose claims for PTSD have been denied based upon the lack of a diagnosis of PTSD. 
(5)Based on a representative national sample, the number and percentage of veterans for each period of war whose claims for PTSD have been granted and the rating which was initially awarded for that claim. 
(6)The number of initial and subsequent claims and average time to process claims for PTSD which have been granted (including the rating assigned and any determination as to employability) and denied for each regional office for a consecutive six month period. 
(7)The number and percentage of initial claims for PTSD selected from a representative national sample during a consecutive six month period which had a compensation and pension examination conducted in compliance with best practices for PTSD examinations. 
(8)The number and percentage of examinations selected from a representative national sample during a consecutive six month period in which the compensation and pension examinations for PTSD were judged to be inadequate. 
(9)The number and percentage of claims for PTSD selected from a representative national sample during that consecutive six month period for which the examination was returned as inadequate. 
(10)The maximum, minimum and average time based upon a representative national sample allocated for completion of an initial compensation and pension examination for PTSD. 
(11)An assessment comparing the employment of veterans rated for psychiatric impairments with similar ratings based upon physical impairments including, the number of veterans in each sample who are employed on a full time or part time basis, the average time such veterans have been unemployed and a comparison of the amount of work lost from employment due to disability and the average earnings of veterans in each group. 
(12)Taking into account criteria such as the information in the Dictionary of Occupational Titles (DOT), including its companion publication, the Selected Characteristics of Occupations Defined in the Revised Dictionary of Occupational Titles (SCO), published by the Department of Labor, examples of the types of employment that an average veteran rated at 30 percent, at 50 percent, and at 70 percent disabled for PTSD can be expected to obtain and retain. 
(13)The number of claims for PTSD appealed to the Board of Veterans Appeals during fiscal year 2005, including the specific issue appealed (service-connection, effective date, rating) and the results of such appeals (affirmed, denied, remanded, other disposition). 
(14)Recommendations for improving the accuracy and consistency of PTSD examinations, claim development and decisions. 
(15)Barriers to successful employment for veterans who have been service-connected for PTSD. 
(16)Recommendations for removing barriers to employment for veterans who have been service-connected for PTSD. 
(17)Recommendations for legislative changes which could improve the potential for vocational rehabilitation and employment of persons service-connected for PTSD. 
902.Criteria for determining medical conditions associated with PTSDThe Secretary of Veterans Affairs shall develop— 
(1)criteria for determining those medical conditions that are as likely as not to be associated with PTSD; and 
(2)standards for determining when secondary service-connection should be granted for those conditions. 
XPublic Awareness 
1001.Public awareness programThe Secretary of Veterans Affairs shall conduct an aggressive, comprehensive outreach program to enhance the awareness of veterans, and the public in general, of the symptoms of PTSD and of the services available for veterans with those symptoms. The Secretary of Defense shall provide the Secretary of Veterans Affairs with such assistance as may be required for the purposes of such program. To the extent practicable, the program shall be conducted through the joint council established under section 401. 
1002.Web site and materials for general campaign of awareness of PTSDAs part of the program under this title, the Secretary of Veterans Affairs shall develop and continually update a Web site and materials, including pamphlets, news releases, fact sheets, and other materials, for the purposes of a general campaign of awareness of post-traumatic stress disorder. 
 
